DETAILED ACTION
	In application filing on 12/03/2021, claim 1-4 and 6-7 are pending. Claim 5 is canceled. Claim 1-4 and 6-7 and considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 was filed after the mailing date of the claims on 2/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by EP3543011A1 (“Kobayashi”) in view of US Pub. No. 20200130256 A1 (“Debora et al.”).
Regarding claim 1, Kobayashi teaches a method for shaping a three-dimensional shaped object (Abstract, “a three-dimensional shaping method”) using a cutting tool (Fig. 1, element 3, [0010], “cutting tool”) configured to perform cutting at a first length at maximum in a predetermined cutting direction (Abstract, “Cutting of the peripheral sides and upper sides according to a prescribed order…”), the method comprising:
Shaping a first section by laminating a shaping material (Kobayashi, [0010], section I. “a lamination step that includes several repetitions of forming a flat surface by sliding of a squeegee onto a powder layer formed by dispersion of powder”), wherein a portion of a length of the first section in a first direction is shorter than the first length (Kobayashi, [0010], section I. step 1(1), “each of the machining units comprises a lateral periphery that is to be cut with a cutting blade on a lengthwise side section of the cutting tool, and an upper side that is to be cut with a cutting blade at the tip of the cutting tool”; it’s obvious that the lateral length of each machine unit is shorter than the maximum cutting range of the cutting tool blade and the upper side length of each machine unit is shorter than the maximum cutting range of the cutting tool tip.);
(Kobayashi, [0010], section I. step 2(3). “Cutting the cutting allowance of the thickness "a" on the peripheral sides of the machining units of (1) and (2) and cutting the cutting allowance of the thickness "b" on the upper side. While in the region where the peripheral side of (1) and the adjacent peripheral sides of (2) are continuous, cutting the cutting allowance of the thickness "a" on both peripheral sides.”); 
Shaping a second section (Kobayashi, [0010], section I. step 3. “Continuing repetition of step 2 from the lowest machining unit to the topmost machining unit.”) by laminating the shaping material (Kobayashi, [0010], section I. “powder”) to connect to the first end surface of the first section in the first direction (Kobayashi, Fig. 1(c), machine unit (i) is connected with (ii) along the vertical direction), wherein a portion of a length of the second section in a second direction is shorter than the first length (Kobayashi, [0010], section I. step 1(1), “each of the machining units comprises a lateral periphery that is to be cut with a cutting blade on a lengthwise side section of the cutting tool, and an upper side that is to be cut with a cutting blade at the tip of the cutting tool”; it’s obvious that the lateral length of each machine unit is shorter than the maximum cutting range of the cutting tool blade and the upper side length of each machine unit is shorter than the maximum cutting range of the cutting tool tip.); 
And cutting the second section along the second direction with the cutting tool having a cutting direction along the second direction (Kobayashi, [0010], section I. step 3. “Continuing repetition of step 2 from the lowest machining unit to the topmost machining unit.”).  
Kobayashi does not teach an inclination angle of a first end surface of the first section with respect to a stage, on which the shaping material is laminated, is smaller than an inclination angle of a side surface of a nozzle, from which the shaping material is discharged with respect to the stage.
Debora et al. teaches an inclination angle (Debora et al., Fig. 26A, [0309], “45 degree angled flat surface”) of the first end surface of the first section with respect to a stage (Debora et al., [0309], “first portion 8a”), on which the shaping material is laminated, is adjusted compared to an inclination angle of a side surface of a nozzle, from which the shaping material is discharged, with respect to the stage (Debora et al., [0309], “Depending on the nozzle geometry, the angle of the surface which acts as an interface between portions may need to be adjusted accordingly.”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the inclination angle of the first end surface of the first section with respect to a stage to be smaller than the inclination angle of a side surface of a nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to adjust the inclination angle so that the nozzle of the material deposition printer could print layers below the completed layers of the first portion 8a without colliding with the previously printed part (Debora et al., [0309]).
Regarding claim 2, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein the first direction and the second direction are the same direction (Fig. 2 and [0017] teach “Sides along the vertical direction are typical examples of peripheral sides, but instead of the sides along the vertical direction, they may also refer to surfaces that form slanted sides with respect to the vertical direction or curved sides due to outward protrusion, and that are to be cut by the cutting blade at the lengthwise side section of the cutting tool 3.” Thus, when the first direction and the second direction are both in a vertical direction, the first and second direction are the same direction).  
Regarding claim 3, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein the first direction and the second direction are different direction (Fig. 2 and [0017] “Sides along the vertical direction are typical examples of peripheral sides, but instead of the sides along the vertical direction, they may also refer to surfaces that form slanted sides with respect to the vertical direction or curved sides due to outward protrusion, and that are to be cut by the cutting blade at the lengthwise side section of the cutting tool 3.” Thus, when the peripheral sides are slanted differently as shown in Fig. 2, the first and second directions are different directions).  
Regarding claim 4, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein at least one of a combined length of the first section and the second section in the first direction and a combined length of the first section and the second section in the second direction is longer than the first length (Fig.2 (a) displays a combined length along the vertical direction of machining unit (i) - (v) is longer than the length of the cutting blade of the cutting tool 3. See MPEP §§ 2121.04 and 2125).
Regarding claim 6, Kobayashi teaches a method for shaping a three-dimensional shaped object, further comprising: a heating step ([0010], section II. “sintering step”) of heating the first end surface of the first section ([0010], section II. “the flat surface is irradiated with a laser beam or electron beam”) before the second section shaping step ([0010], section II teaches a sintering step and a flat surface forming step, which are included in the lamination step. The sintering step helps forming the first section before lamination of the second section).  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP3543011A1 (“Kobayashi”), in view of US Pub. No. 20200130256 A1 (“Debora et al.”), as applied in claim 1, further in view of US 20180093350 A1 (“Koch et al.”).
Regarding claim 7, Kobayashi does not explicitly teach the first section includes a rising portion that is shaped in contact with a stage and that is for securing a distance between the stage and a cutting margin to be cut in the first section cutting step for the first section.
Koch et al. teaches the first section includes a rising portion (Fig. 1, element 22, “support structure”) that is shaped in contact with a stage (Fig. 1, element 19, “base member”) and that is for securing a distance between the stage and a cutting margin to be cut in the first section cutting step for [0020], “…there are produced on the object support structures which are connected to the base member.”).
Kobayashi and Koch et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing with metal sintering. It would have been obvious to one with ordinary skill in the art before the effective filing date to add a rising portion between the stage and the cutting margin in Kobayashi to support the printed object as taught by Koch et al., motivated by stabilizing the object during printing process. (Koch et al. [0020] “…to stabilize the object during the production and further transport, for example, to inhibit tipping of the object.”)

Response to Amendment
Applicant’s arguments with respect to the rejection of claim 5, which is now canceled and its features incorporated in the amended independent claim 1, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
The applicant argues that the combination of Kobayashi and Debora does not render obvious the feature of “an inclination angle of end surface of the printed part 8a with respect to the platform top surface is smaller than an angle of a side surface of the nozzle with respect to the platform top surface,” as recited in amended claim 1.
The Examiner respectfully disagrees with this argument. Debora et al. teaches an inclination angle (Debora et al., Fig. 26A, [0309], “45 degree angled flat surface”) of the first end surface of the first section with respect to a stage (Debora et al., [0309], “first portion 8a”), on which the shaping material is laminated, is adjusted compared to an inclination angle of a side surface of a nozzle, from which the shaping material is discharged, with respect to the stage (Debora et al., [0309], “Depending on the nozzle geometry, the angle of the surface which acts as an interface between portions may need to be adjusted accordingly.”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the inclination angle of the first end surface of the first section with respect to a stage to be smaller than the inclination angle of a side surface of a nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to adjust the inclination angle so that the nozzle of the material deposition printer could print layers below the completed layers of the first portion 8a without colliding with the previously printed part (Debora et al., [0309]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744